DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 
Acknowledgments
Applicant’s amendment filed on December 8, 2020 is acknowledged. Accordingly claims 1-5, 7-12 and 14-19 remain pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-12 and 14-19 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.
However with respect to claims 1-5, 7-12 and 14-19 rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for confirming bank information on an electronic device, which is a statutory category of invention, 
Claim 8 is directed to an electronic device confirming bank information, which is a statutory category of invention and
Claim 15 is directed to a non-transitory computer readable storage medium with computer program stored thereon…, which is a statutory category of invention
Step 2a: 
While claims 1, 8 and 15 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to an 
generating, by the electronic device, an identifier having a known length using a secure hash algorithm (SHA), wherein the identifier is based on a range of bank identifier numbers (BINs) stored on the electronic device, the range of BINs indicated by a starting BIN and an ending BIN:
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier;
transmitting, to a payment server, a transactional message including the transaction header;
receiving, based on a determination that the identifier is no longer valid, bank information including an updated range of BINs; [[and]]
replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header: and
transmitting, to a point of sale terminal, bank card information corresponding to the updated range of BINS.; ….
These limitations are considered to be abstract because the limitations are directed to an “abstract idea” of an arrangement for determining whether bank identification number is invalid as part of system of commerce. Thus, the concept of an arrangement for determining whether bank identification number is valid as part of system of commerce, like hedging, is “abstract idea" beyond the scope of 101. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)).
Step 2b:
Additionally, the claims recites the limitations:
receiving, based on a determination that the identifier of the bank information is no longer valid, a plurality of bank information including the BINs; ….
These limitations represent instructions for the abstract idea and/or insignificant post-solution activity. Moreover, these limitations do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment. Viewing these limitations in combination with the elements that set forth the abstract idea, the claims merely instruct the process of generating …an identifier…, generating a transaction header…, transmitting…, receiving…, replacing the range of BINs ---- which are instructions to implement the abstract idea with high level, generic technology executing routine functions.. In short, each step does no more than require a generic computer to perform generic computer functions.
Viewed as a whole, instructions/method claims simply recite the concept of generating …an identifier…, generating a transaction header…, transmitting…, receiving…, replacing the range of BINs ----,  as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer. "Under our precedents, that is not 'enough' to transform a protocol or an algorithm into a patent--eligible invention." See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360.
The use of a computer-readable medium to store instructions implementing the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an algorithm to a particular technology environment and requires no more than a generic computer to perform generic computer functions. 
 Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.
Dependent claims 2-7, 9-14, and 16-19 do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumnick U.S. Patent Application Publication No. 2015/0112871 A1 in view of  Rosano U.S. Patent Application Publication No. 2014/0032409 A1 and alternatively in view of Makhotin U.S. Patent Application Publication No. 2014/0250006 A1

As per claims 1, 8 and 15, Kumnick discloses a method by an electronic device, the method comprising:
generating, by an electronic device, an identifier having a known length using a secure hash algorithm (SHA) (0056, which discloses that “In some embodiments, the token is "pre-generated" and stored by the payment device 103 or user device 112, and thus is provided to the access device 102 or merchant computer 104 for inclusion within the transaction information 152.”);
wherein the identifier is based on a range of bank identifier numbers (BINs) stored on the electronic device, the range of BINs indicated by a starting BIN and ending BIN (0022, which discloses that “A BIN or IIN number may serve to identify the institution that issued the payment account to the account holder.  For example, a BIN beginning with a "4" may indicate that the associated issuing network as Visa.RTM., whereas, a BIN range of 51-55 (I.e., all BIN values beginning with 51, 52, 53, 54, or 55) may indicate that the associated issuing network is MasterCard.RTM..”; 0008, which discloses that “The first token value includes a token bank identification number (BIN).  The first transaction information does not include any primary account number (PAN) value of the first account.  The method also includes identifying, by the computing device based upon the token BIN, a first entry of a plurality of entries of a token BIN translation table.  The first entry is associated with the token BIN and identifies a plurality of payment processing networks that are eligible to process transactions associated with the token BIN.”);
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier;
transmitting, to a payment server, a transactional message including the transaction header (0011, which discloses that “The operations also include selecting, by the computing device, a first of the plurality of payment processing networks to process the transaction based at least in part upon the transaction information.  The operations further include transmitting the transaction information to the selected first payment processing network.”); and
receiving, based on the determination that the identifier is no longer valid, bank information including the updated range of BINs;
replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header; and
transmitting, to a point of sale terminal, bank card information corresponding to the updated range of BINs (0064, which discloses that “The acquirer computer 106 then sends the transaction response information (e.g., authorization response message) back to the merchant computer 104, where the merchant can determine whether to proceed with the transaction.”).
What Kumnick does not explicitly teach is:
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier;
receiving, based on the determination that the identifier is no longer valid, bank information including the updated range of BINs; and 
replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header 
Markus discloses a method comprising:
in response to initialization of a point of sale transaction, generating, by the electronic device, a transaction header that includes the identifier (0050, which discloses that “the request header can also include a field, such as [TX_ID], to represent a transaction identifier. The transaction identifier can be a fixed-length byte array containing a transaction ID (identifier). … The client can generate and include a transaction identifier in the request header.”; 0053)
Rosano discloses a method comprising:
receiving, based on the determination that the identifier is no longer valid, bank information including the updated BINs (0063, which discloses that “In the exemplary method 1700, the payment network server system 1202 first determines 1704 if the denial indicator corresponds with an invalid payment card number.  In the exemplary embodiment, the denial indicator includes a code of 54 (or any other identifier associated with an invalid payment card number) to represent that the issuer 1324 denied the transaction due to an invalid payment card number. When the denial indicator corresponds with an invalid payment card number, the payment network server system 1202 then determines 1706 if a new payment card number associated with the cardholder's account is available in the database 1208.”; 0064);
replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header (See Abstr., which discloses “The method additionally includes transmitting the updated payment card information associated with the payment card account identifier associated with the transaction to the acquirer for the acquirer to communicate to the merchant.”; 0063, which discloses that “In the exemplary method 1700, the payment network server system 1202 first determines 1704 if the denial indicator corresponds with an invalid payment card number.  In the exemplary embodiment, the denial indicator includes a code of 54 (or any other identifier associated with an invalid payment card number) to represent that the issuer 1324 denied the transaction due to an invalid payment card number. When the denial indicator corresponds with an invalid payment card number, the payment network server system 1202 then determines 1706 if a new payment card number associated with the cardholder's account is available in the database 1208.”; 0064).
Alternatively Makhotin discloses the method comprising:
replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header (0265, which discloses “alternate BIN range provisioning” 0266, which discloses that “The application account identifier generation module 139 may be configured to generate an application account identifier according to an issuer specified alternate BIN range.  This type of application account identifier generation may be referred to as Alternate BIN range provisioning. Alternate BIN range provisioning includes generating an application account identifier by replacing the bank identification number (BIN) digits of the account identifier….The application account identifier may have the same account number as the account identifier (e.g., the last 10 digits) but the BIN may be replaced by the issuer specified alternate BIN that is stored in the issuer profile.”; 0166; 0266); and 
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Canter and incorporate the method, comprising receiving, based on the determination that the identifier is no longer valid, bank information including the updated BINs and replacing the range of BINs with the updated range of BINs, wherein the updated range of BINs is usable to generate a new identifier for inclusion in an updated transaction header in view of the teachings of Markus, Rosano and alternatively in view of Makhotin in order to enhance security and effect transaction.

As per claims 2, 9 and 16, Kumnick failed to explicitly disclose the method, further comprising:
generating the new identifier from the updated range of BINs from the received bank information; and
storing the received bank information and the generated new identifier.
Rosano discloses the method, further comprising:
generating the new identifier from the updated range of BINs from the received bank information (0063; 0064); and
storing the received bank information and the generated new identifier (0063; 0064).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kumnick and incorporate the method, comprising generating the new identifier from the updated range of BINs from the received bank information; and storing the received bank information and the generated new identifier in view of the teachings of Rosano in order to enhance security and effectuate transaction.

As per claims 3, 10 and 17, Kumnick further discloses the method, wherein the generating of the new identifier is performed using a secure hash algorithm (SHA) (0076).

As per claims 4 and 11, Kumnick further discloses the method, wherein the SHA is agreed upon by each of the electronic device and the payment server (0076).

As per claims 5, 12 and 19, Kumnick further discloses the method, further comprising:
receiving bank card information to be used in future transactions of the payment system (0056); and
Rosano further discloses the method comprising:
determining based upon the stored received bank information whether the bank card information is valid (0063; 0064).
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Kumnick and incorporate the method, comprising determining based upon the stored received bank information whether the bank card information is valid in view of the teachings of Rosano in order to enhance security and effectuate transaction.

As per claim 7 and 14, Kumnick further discloses the method, wherein BINs in the range of BINs are used to determine a proper format of data entered for bank card information (0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 11, 2021